t c memo united_states tax_court jean mathia and estate of doyle v mathia deceased jean mathia personal representative petitioners v commissioner of internal revenue respondent docket no 16483-05l filed date mark w curnutte for petitioners ann l darnold for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for relief from stipulations pursuant to rule e 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner jean mathia resided in grove oklahoma when she petitioned this court on her own behalf and as personal representative of the estate of doyle v mathia her deceased husband doyle v mathia mr mathia and petitioner were married and filed joint income_tax returns for all relevant tax years mr mathia died on date mr mathia was a limited_partner in greenwich associates greenwich a new york limited_partnership subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 for the relevant tax years he owned an 484-percent limited_partnership_interest in greenwich at all relevant times kevin smith was the general_partner and tax_matters_partner the tmp of greenwich on date the commissioner issued greenwich a notice of final_partnership_administrative_adjustment for through the tmp timely filed a petition for review in this court pursuant to sec_6226 the greenwich litigation on 2sec c authorizes the tax_matters_partner of a partnership as defined by the code to enter into a settlement agreement that is binding on all partners who are not notice partners or members of a notice_group ie those partners not entitled to notice_of_administrative_proceedings with respect to the partnership 3docket no date the parties submitted a decision document which we filed as a stipulation of settlement between the tmp and respondent the greenwich settlement on date we entered an order and decision resolving the greenwich litigation on date respondent assessed against petitioners income_tax deficiencies and interest attributable to the greenwich settlement on date petitioners paid all of the tax but not the interest attributable to the greenwich settlement on date petitioners mailed to respondent form sec_843 claim_for_refund and request for abatement interest abatement claims with respect to the accrued interest attributable to the greenwich settlement on date respondent issued to petitioners a final notice--notice of intent to levy and notice of your right to a hearing for through and petitioners timely requested a sec_6330 hearing on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and and petitioners timely requested a sec_6320 hearing on date respondent denied petitioners’ interest abatement claims on date petitioners submitted a request to respondent’s appeals_office to review the denial of their interest abatement claims on date respondent issued to petitioners a notice_of_determination with respect to the notice_of_intent_to_levy and a second notice_of_determination with respect to the notice_of_federal_tax_lien filing on date respondent issued a notice of final_determination denying petitioner’s interest abatement claims petitioners timely filed a petition contesting each of respondent’s determinations petitioners contend that the period of limitations on assessment had expired before respondent had assessed petitioners’ tax_liabilities petitioners further contend that respondent improperly denied their interest abatement claims this case was scheduled for trial during the trial session of the court beginning date at oklahoma city oklahoma on date the parties filed a stipulation of facts stipulation and a joint motion for leave to submit case under rule which motion we granted that same day the stipulation which was signed by both parties contain sec_21 pages and states that the parties agree to this stipulation of facts and all stipulated facts shall be conclusive we established a posttrial briefing schedule that required the parties to submit their opening briefs on or before date on date approximately week before opening briefs were due we had a conference call with the parties at the request of respondent’s counsel during that conference call respondent’s counsel stated that she wanted to move for relief from two of the previously agreed stipulations because she believed that the stipulations were in error after ascertaining from petitioners’ counsel that he objected to respondent’s request for relief we suspended the briefing schedule to permit respondent to file a motion for relief from the stipulations by order dated date on date respondent filed a motion for relief from stipulations motion requesting relief from paragraph sec_22 and sec_34 of the stipulation the disputed stipulations pursuant to rule e but did not file a motion to vacate the date order granting the parties’ joint motion for leave to submit case under rule date order paragraph of the stipulation states that mr mathia was not a notice_partner or a member of a notice_group of greenwich paragraph of the stipulation provides that mr smith as the tmp had the authority to bind all of greenwich’s partners to the stipulation of settlement respondent now contends that mr mathia was a notice_partner and therefore was not automatically bound by the stipulation of settlement under section c respondent 4rule e provides that a stipulation shall be treated as a conclusive admission by the parties unless otherwise permitted by the court or agreed upon by those parties rule e also provides that the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires moves for relief from the disputed stipulations because they include legal conclusions which are erroneous and so that the record is consistent and accurate on date petitioners filed a response opposing the motion neither party requested a hearing on respondent’s motion and we are satisfied that a hearing is not necessary to rule on the motion discussion the stipulation process is considered the bedrock of tax_court_practice and acts as an aid to the more expeditious trial of cases 61_tc_691 stipulations eliminate burdensome and unnecessary discovery and result in an orderly trial with a full and fair exposition of the facts teller v commissioner tcmemo_1992_402 stipulations narrow controversies to their essential issues of dispute 928_f2d_751 6th cir affg in part and remanding in part tcmemo_1988_286 and materially assist a court in managing its caseload see 87_tc_1451 generally a stipulation of fact is binding on the parties and the court is bound to enforce it rule stamos v commissioner supra pincite rule e provides an exception by permitting relief from the binding effect of a stipulation where justice so requires courts generally enforce stipulations unless manifest injustice would result 992_f2d_1132 11th cir affg 94_tc_126 820_f2d_1543 9th cir affg tcmemo_1986_23 clendenen v commissioner tcmemo_2003_32 affd 345_f3d_568 8th cir given the importance of the stipulation process to this court our reluctance to relieve a party of a stipulation it negotiated and executed is understandable permitting challenges to otherwise binding stipulations of fact undermines the stipulation process and injects uncertainty into our litigation process often after the record is closed see eg la land exploration co v commissioner 90_tc_630 logsdon v commissioner tcmemo_1997_8 relief from stipulation denied where the taxpayer sought to introduce evidence not in the record to support his motion and the commissioner would be prejudiced by the lack of opportunity to develop the stipulated position at trial grasso v commissioner tcmemo_1994_479 relief from stipulation denied when taxpayer contended for the first time in his posttrial brief that he mistakenly agreed to the stipulation although we have discretion to modify or set_aside a stipulation of fact that is clearly contrary to the facts established by the record 93_tc_181 we do not set_aside a stipulation of fact that is consistent with the record simply because one party claims the stipulation is erroneous see rule e logsdon v commissioner supra respondent argues that the disputed stipulations contain erroneous legal conclusions and requests that we remove them although we are not bound by stipulations of law see bokum v commissioner t c pincite respondent’s argument fails to acknowledge that stipulations of law may bind the parties to the stipulation as a matter of contract law see stamos v commissioner supra pincite in estate of quirk v commissioner supra pincite the court_of_appeals for the sixth circuit explained that the stipulation process allows the parties to concede both factual and legal issues that they might otherwise have litigated noting that in fact narrowing disputes to the essential disputed issues is the primary function of stipulations a court is not required to relieve a party from erroneous stipulations of law particularly when the stipulation is part of a negotiated settlement see eg stanley v commissioner tcmemo_1991_20 we also disagree with respondent’s characterization of the disputed stipulations as containing stipulations of law at most the stipulations in question contain mixed statements of fact and law as petitioners point out in their response opposing respondent’s motion even if the court determines that stipulation sec_22 and sec_34 do include legal conclusions as asserted by respondent this should not be a basis for relief for respondent because at most stipulation s and are applications of law to fact which is expressly permitted under tax_court rule a the truth of petitioners’ statement can be seen by examining the disputed stipulations stipulation provides that neither the petitioner nor doyle v mathia deceased was a notice_partner in greenwich or a member of a notice_group as described in sec_6223 stipulation provides that at all times relevant to the pending matter smith possessed the authority to bind both greenwich and all of its partners including doyle v mathia deceased to a settlement agreement with the respondent implicit in each of the stipulations is a set of facts and the application of law to those facts stipulation refers to notice_partner and notice_group two terms that are defined by sec_6231 and sec_6223 respectively sec_6231 defines a notice_partner as a partner who at the time in question would be entitled to notice under subsection a of sec_6223 determined without regard to subsections b and e b thereof sec_6223 provides the rules governing when and how notices of the beginning and completion of administrative partnership-level proceedings must be given by the secretary to the partners sec_6223 provides a special notice rule for partnerships with more than partners sec_6223 requires the secretary to give the notice required by sec_6223 to a notice_group defined as a group of partners in the aggregate having a percent or more interest in the profits of a partnership if the notice_group has requested such notice and designated one of its members to receive the notice in order to find that mr mathia and or petitioner were members of a notice_group the record would have to contain evidence that greenwich was a partnership with more than partners that a notice_group was properly formed and that petitioner and mr mathia were members of it and that a member of the notice_group was properly and timely designated in accordance with sec_6223 and applicable regulations in order to enable us to find that petitioner and or mr mathia were notice partners the record would have to establish they were entitled to notice under sec_6223 without regard to the provisions of sec_6223 dealing with notice to a notice_group involving a partnership of more than partners and sec_6223 dealing with the effect of the secretary’s failure to give notice involving a partnership of more than partners petitioner and or mr mathia would be entitled to notice only if their names and addresses as well as information sufficient to enable the secretary to determine that they were entitled to receive notice under sec_6223 had been furnished timely to the secretary the above discussion illustrates the heart of the problem presented by respondent’s motion at the present time this case is fully stipulated under rule if respondent’s motion were granted this court’s date order directing that this case proceed as a fully stipulated case would have to be vacated a period for discovery related to the disputed stipulations would have to be set and a trial in all likelihood would have to be held to develop the facts regarding whether the tmp had the authority on the date he executed the stipulation of settlement to bind all of greenwich’s partners to the greenwich settlement respondent has not requested that the court’s date order be vacated however petitioners dispute respondent’s factual allegations in support of his motion and as a matter of fundamental fairness petitioners would be entitled to a trial by submitting this case fully stipulated pursuant to rule the parties waived their respective rights to introduce evidence at trial granting respondent relief from the disputed stipulations would undoubtedly prejudice petitioners because petitioners can no longer introduce evidence supporting those stipulations absent an order vacating our date order and setting this case for trial see korangy v commissioner tcmemo_1989_2 affd 893_f2d_69 4th cir if we grant respondent’s motion we would be compelled to set this case for trial and the parties would have to expend considerable time and effort developing and presenting evidence on the issue of whether mr mathia was bound by the tmp’s execution of the greenwich settlement resetting this case for trial would prejudice petitioners see 90_tc_315 who would be forced to prepare for trial and litigate factual issues resolved in the stipulation see korangy v commissioner supra such a substantial change in the procedural setting of this case would burden this court’s resources and those of the parties see id ‘these unnecessary burdens on the system are unreasonable and unfair from the standpoint of everyone involved ’ id quoting 82_tc_413 affd without published opinion 772_f2d_910 9th cir it is reasonable to assume that respondent had or could have had access to his administrative file before he entered into the disputed stipulations and that respondent had or should have had all of the necessary facts to determine whether petitioners were bound by the greenwich settlement between the tmp and the commissioner in the greenwich litigation before he entered into the disputed stipulations see tate lyle inc subs v commissioner tcmemo_1996_80 revd on other grounds 87_f3d_99 3d cir respondent has not alleged any exceptional circumstances in this case justifying respondent’s sudden change in position and explaining why respondent did not conduct a proper investigation before he executed the stipulation under the circumstances of this case we believe that justice is best served by holding the parties to the terms of the stipulation see id respondent also moves for relief from the referenced stipulations so that the record is consistent and accurate however we do not agree that our denial of relief would lead to an inconsistent or inaccurate result the only evidence offered by respondent to demonstrate that the disputed stipulations are wrong consists of an undated copy of form 886-z partners’ or s_corporation shareholders’ shares of income bearing the name greenwich associates and references to taxable years and pages and a letter dated date which appears to be a transmittal letter but which does not refer to form 886-z the documents are not authenticated are not stipulated to by the petitioners and are not sufficient to establish that the disputed stipulations are erroneous moreover respondent does not allege that the documents are newly discovered or that the documents were not available to him before the stipulation was executed and the motion to submit the case under rule was filed because the parties agreed in their joint motion which we granted to submit the case under rule the record in this case is limited to the pleadings and the stipulation at this late date we shall not consider documents outside those submitted with the pleadings or stipulation the disputed stipulations are consistent with each other and with the rest of the evidentiary record the parties entered into the disputed stipulations on their own accord there is no evidence of any fraud or duress respondent claims that he mistakenly agreed to the disputed stipulations if respondent erred however his mistake was unilateral responsibility rested with respondent’s counsel to understand the significance of the disputed stipulations and to examine his case thoroughly before agreeing to the disputed stipulations see korangy v commissioner supra we perceive no injustice in holding the parties to the terms of the stipulation for the reasons described we shall deny respondent’s motion for relief from stipulations an appropriate order will be issued
